Citation Nr: 0416242	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  03-17 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to May 
1946.  The record reflects that he served in the Army as a 
radio operator in the Pacific theatre of operations during 
World War II from September 1943 to October 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions rendered by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

The veteran contends that he injured his right ankle during 
basic training at Camp Wheeler, Georgia, and that he 
developed hepatitis while serving in the Philippines during 
World War II.  He reports that he received medical treatment 
for his right ankle during service and that he was 
hospitalized for hepatitis in the Philippines and at Oliver 
General Hospital in Augusta, Georgia, for 6 months.  

Information received from the National Personnel Records 
Center (NPRC) indicates that the veteran's service medical 
records are not available at that facility due to possible 
destruction during a fire at the NPRC, in St. Louis, 
Missouri, in July 1973.  Various notations from RO personnel 
reflect that the veteran's claims folder had been rebuilt as 
his original claims folder could not be found.  A review of 
the claims folder indicates that he had previously filed 
claims for service connection for hemorrhoids, which was 
denied, and neurosis, which was granted.  This suggests that 
his service medical records may have been associated with his 
original claims folder.  As it appears that the veteran's 
service medical records may have been associated with his 
original claims folder, the Board is of the opinion that 
another attempt should be made to locate the veteran's 
original claims folder and service medical records.  In this 
regard, the Board notes that VA's duty to assist the veteran 
in the development of his claim requires VA to "make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency" and VA will end its efforts to 
obtain these records "only if VA concludes that the records 
sought do not exist or that further efforts to obtain those 
records would be futile."  38 C.F.R. § 3.159(c)(2).  

The Board notes that the RO, by letters dated in March and 
May 1998, notified the veteran of difficulty in obtaining his 
service medical records.  The veteran was also informed that 
these records were possibly destroyed in the 1973 fire at 
NPRC.  The veteran was asked to complete National Archives 
(NA) Form 13055, Request for Information Needed to 
Reconstruct Medical Data, and NA Form 13075, Questionnaire 
about Military Service, so that further action to locate his 
service medical records could be taken.  The evidence does 
not show that the veteran has responded to this request.  
However, in light of this remand and VA's duty to assist the 
veteran in the development of his claim, the Board is of the 
opinion that the veteran should be afforded another 
opportunity to complete the forms necessary to conduct a 
thorough search for his records.  Accordingly, the RO should 
provide additional copies of NA Forms 13055 and 13075 to the 
veteran.  

In light of the difficulty in obtaining the veteran's service 
medical records, the RO should inform him that the absence of 
service medical records does not preclude a grant of service 
connection.  On remand, the veteran should be advised that 
the in-service manifestations of a disability, can be shown 
by other records, such as, for example, private medical 
records compiled during or soon after service, or lay 
statements, and he could submit such evidence to substantiate 
his claims.  See 38 C.F.R. § 3.303(b).

In addition to the foregoing, the Board is of the opinion 
that a VA examination would be probative.  This examination 
should address the etiology and date of onset of any present 
right ankle disability and hepatitis.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
development:

1.  The RO should make another attempt to 
locate or secure the veteran's service 
medical records.  In particular, the RO 
should attempt to locate the veteran's 
original VA claims folder.  Efforts to 
locate the original claims folder should 
be fully documented.  

If the RO is unsuccessful in locating the 
original claims folder or the veteran's 
service medical records, the veteran 
should be asked to complete and return NA 
Forms 13055 and 13075.  If the veteran 
does so, the RO should forward these 
forms to the NPRC, or other appropriate 
governmental agency, in another attempt 
to secure the veteran's service medical 
records.  

If additional service medical records are 
not available, the veteran should be 
advised of this fact, the efforts VA made 
to obtain the records, and any other 
information required by the provisions of 
38 C.F.R. § 3.159(e).

2.  If service medical records are not 
available or his claimed disabilities are 
not shown in service, the veteran should 
be advised that the in-service 
manifestation of a disability can be 
shown by other evidence, such as, for 
example, private medical records compiled 
during or soon after service, or lay 
statements.  

3.  When the above development has been 
completed, the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the nature and etiology of any 
currently present right ankle disability.  
The claims folder, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.  All 
indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the examination results, 
review of the veteran's pertinent medical 
history, and with consideration of sound 
medical principles, the examiner should 
provide an opinion with respect to each 
currently present right ankle disorder as 
to whether it is at least as likely as 
not that the disorder is etiologically 
related to the veteran's active military 
service. 

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

4.  The veteran should also be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
etiology of any currently present 
hepatitis or residuals thereof.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  All indicated 
studies and tests should be accomplished, 
and all clinical findings should be 
reported in detail.  

Based upon the examination results, 
review of the veteran's pertinent medical 
history, and with consideration of sound 
medical principles, the examiner should 
provide an opinion with respect to any 
currently present hepatitis or residuals 
as to whether it is at least as likely as 
not that the disability is etiologically 
related to the veteran's active military 
service. 

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.


5.  Thereafter, the RO should undertake 
any other development it determines to be 
indicated.

6.  Then, the RO should readjudicate the 
issues on appeal on a de novo basis.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any ultimate outcome of this case.  The appellant need take 
no action until he is otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



